        Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 JOHN CAPRIOLE, individually and on behalf of all
 others similarly situated,

                       Plaintiffs,
                                                                Case No. 1:19-cv-11941-IT
               v.

 UBER TECHNOLOGIES, INC. and DARA
 KHOSROWSHAHI,

                       Defendants.


                     CLASS ACTION FIRST AMENDED COMPLAINT

I.     INTRODUCTION

       1.      Uber is a car service, which engages thousands of drivers in the Commonwealth

of Massachusetts who can be hailed and dispatched through a mobile phone application to

transport riders. Uber is based in San Francisco, California, and it does business across the

United States and extensively throughout Massachusetts.

       2.      As described further below, Uber has misclassified its drivers, including Plaintiff

John Capriole, as independent contractors when they should be classified under Massachusetts

law, Mass. Gen. L. c. 149 § 148B, as employees. Based on the drivers’ misclassification as

independent contractors, Uber has unlawfully required drivers to pay business expenses

(including but not limited to the cost of maintaining their vehicles, gas, insurance, phone and

data expense, and other costs) in violation of Mass. Gen. L. c. 149 148, 150. Uber has also

failed to guarantee and pay its drivers minimum wage for all hours worked and it has failed to

pay overtime premiums for hours worked in excess of eight hours per day or forty hours per

week in violation of the Massachusetts Minimum Wage Law, Mass. Gen. L. c. 151 § 1, and the
         Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 2 of 12




Massachusetts Overtime law, Mass. Gen. L. c. 151 § 1A. Uber has also failed to provide its

drivers with paid sick leave at a rate of at least one hour for every thirty hours worked in

violation of the Massachusetts Earned Sick Time Law, Mass. Gen. L. c. 149 § 148C.

       3.      Uber has harmed drivers like John Capriole by these violations, as drivers

struggle to support themselves without the employment protections mandated by the

Commonwealth of Massachusetts, including paid sick leave.

       4.      This harm extends not only to Uber drivers, but to the public as well, particularly

as the international community is now facing a worldwide crisis in the spread of COVID-19 (the

“coronavirus”). Yesterday, March 11, 2020, the World Health Organization classified the spread

of this virus as a pandemic.1 Public health recommendations have recently advised that anyone

who feels ill should stay home and not go to work.2 However, because Uber does not

acknowledge its drivers as employees and comply with Massachusetts state law paid sick leave

requirements, drivers like John Capriole will feel the need to continue working in order to

support themselves, even if they feel ill.

       5. Faced with the choice of staying home without pay and risking losing their access to

their livelihood, including housing, food, and other necessities of living, Uber drivers across

Massachusetts will continue working and risking exposing hundreds of riders who enter their car

on a weekly basis to this deadly disease. Thus, Uber’s failure to comply with Massachusetts law,




1
        World Health Organization, WHO Director-General’s opening remarks at the media
briefing on COVID-19-11 March 2020, https://www.who.int/dg/speeches/detail/who-director-
general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020 (last accessed
March 11, 2020).
2
        Center for Disease Control and Preventions, Stay Home When You Are Sick,
https://www.cdc.gov/flu/business/stay-home-when-sick.htm (last accessed March 11, 2020).
         Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 3 of 12




by misclassifying its drivers as independent contractors, is creating an immediate danger, not

only to Uber drivers, but to the general public as well.

       6.      Plaintiff brings these claims on behalf of himself and all other similarly situated

pursuant to Fed. R. Civ. P. 23. He seeks recovery of damages for himself and the class, as well

as declaratory and an immediate public injunction, requiring Uber to reclassify its drivers as

employees in Massachusetts and comply with all wage laws, including by implementing a policy

to provide drivers with paid sick leave as required by law.

II.    PARTIES

       7.      Plaintiff John Capriole is an adult resident of Haverhill, Massachusetts, where he

has worked as an Uber driver since April 2016.

       8.      The above-named plaintiff has brought this action on his own behalf and on

behalf of all others similarly situated, namely all other individuals who have worked as Uber

drivers in Massachusetts who have not released all of their claims against Uber.

       9.      Defendant Uber Technologies, Inc. (“Uber”) is a corporation headquartered in

San Francisco, California.

       10.     Defendant Dara Kosrowshahi is a California resident and is the President and

Chief Executive Officer of Uber. Mr. Kosrowshahi is responsible for Uber’s pay practices and

employment policies. As the top official for Uber, Mr. Kosrowshahi has primarly responsibility

for overseeing the management of service employees employed by Uber, namely Uber drivers.

III.   JURISDICTION

       11.     This Court has jurisdiction over the state law claims asserted here pursuant to this

Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), since Defendant is a California citizen and,

upon the filing of this complaint, members of the putative plaintiff class reside primarily in
         Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 4 of 12




Massachusetts; there are more than 100 putative class members; and the amount in controversy

exceeds $5 million.

       12.     This Court also has jurisdiction under the Declaratory Judgment Act, 28 U.S.C.

§§ 2201-02, and Rule 57 of the Federal Rules of Civil Procedure.

IV.    STATEMENT OF FACTS

       13.     Uber is a San Francisco-based car service that provides transportation service in

cities throughout the country, including in Massachusetts, via an on-demand dispatch system.

       14.     Uber offers customers the ability to hail a car service driver on a mobile phone

application.

       15.     Uber’s website has advertised that “Uber is your on-demand private driver.”

       16.     Although classified as independent contractors, Uber drivers are employees under

Massachusetts law.

       17.     Drivers perform a service in the usual course of Uber’s business, since Uber is a

car service that provides transportation to its customers, and drivers such as Plaintiff John

Capriole perform that transportation service. Uber holds itself out as a transportation service,

and it generates its revenue primiarly from customers paying for the very rides that its drivers

perform. Without drivers to provide rides for Uber’s customers, Uber would not exisit.

       18.     Uber also requires its drivers to abide by a litany of policies and rules designed to

control the drivers’ work performance. Uber retains the right to terminate drivers at any time in

its discretion. Uber may terminate a driver if the driver behaves in a way that Uber believes is

inappropriate or has violated one of Uber’s rules or standards. Drivers are also subject to

termination based on Uber’s system of using customer rating feedback; drivers can be terminated

in Uber’s discretion if Uber deems their customer ratings to be inadequate.
         Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 5 of 12




       19.     When driving for Uber, Uber drivers are not engaged in their own transportation

business. Instead, when driving Uber customers, drivers wear the “hat” of Uber. Customers

cannot request specific Uber drivers; instead, Uber assigns particular rides to drivers.

       20.     Uber does not require drivers to possess any skill above and beyond that

necessary to obtain a normal driver’s license.

       21.     Drivers’ tenure with Uber is for an indefinite amount of time.

       22.     Uber provides the drivers with the primary instrumentality with which they can

perform servicesfor Uber because Uber only derives a benefit from the drivers’ labor when they

use Uber’s software.

       23.     Uber sets the rate of pay for drivers’ services and changes the rate of pay in its

sole discretion.

       24.     At times, Uber has deducted money from drivers’ fares to cover the cost of an

Uber-issued iPhone, which drivers use to run Uber’s software and accept ride requests.

       25.     Drivers must undergo background checks, receive initial training, and, in some

circumstances, Uber has required drivers to attend training classes and pass a written test as a

prerequisite to driving for Uber.

       26.     Drivers’ vehicles must meet Uber’s quality standards, which it determines and

may change at any time at its sole discretion.

       27.     Uber may make promotional offers to riders that reduce drivers’ income without

consulting the drivers.

       28.     Uber monitors drivers’ performance and may suspend or terminate drivers who do

not accept enough rides, cancel too many rides, do not maintain high customer satisfaction
         Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 6 of 12




ratings, do not take what Uber deems to be the most efficient routes, or engage in other conduct

that Uber, in its sole discretion, may determine constitutes grounds for suspension or termination.

        29.     Uber drivers are engaged in interstate commerce. At times, drivers transport

passengers across state lines. Furthermore, drivers are engaged in interstate commerce insofar as

they transport passengers who are within the flow of interstate commerce; indeed, passengers at

times arrive from, or are traveling to, destinations out of state, such as arriving or leaving train

stations or airports.

        30.     Uber does not reimburse drivers for any expenses they incur while working for

Uber, including, but not limited to the cost of maintaining their vehicles, gas, insurance, and

phone and data expenses for running the Uber Application. Drivers incur these costs as a

necessary expenditure to work for Uber, which Massachusetts law requires employers to

reimburse.

        31.     Uber has violated Massachusetts Minimum Wage Law, Mass. G. L. c. 151 § 1, by

failing to assure that drivers, including John Capriole, make the applicable minimum wage for all

hours worked, after accounting for their expenses and other deductions taken from their pay.

The hours they work include hours spent transporting passengers, driving to pick up passengers,

and driving between rides while awaiting the next ride.

        32.     Uber has violated the Massachusetts Overtime law, Mass. Gen. L. c. 151 § 1A by

failing to pay its drivers like John Capriole the appropriate overtime premium for all overtime

hours worked beyond forty per week or eight per day. John Capriole has worked more than forty

hours per week at various times since he began driving for Uber in April 2016 and was never

paid the appropriate premium for hours worked beyond forty per week. The hours that drivers
        Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 7 of 12




such as John Capriole have worked include hours spent transporting passengers, driving to pick

up passengers, and driving between rides while awaiting the next ride.

       33.       Uber has violated the Massachusetts Earned Sick Time, Mass. Gen. L. c. 149 §

148C law by failing to pay drivers like John Capriole earned sick time that accrues at a rate of at

least one hour of sick time for every thirty hours worked.

       34.       Pursuant to Mass. Gen. L. c. 149 § 150, the above-named plaintiff has filed his

statutory claims with the Office of the Attorney General.

V.     CLASS ACTION ALLEGATIONS

       35.       The class representative, John Capriole, has brought this action as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of Uber drivers who have

worked for Uber in Massachusetts.

       36.       The class representative and other class members have uniformly been

misclassified as independent contractors.

       37.       The members of the class are so numerous that joinder of all class members in

impracticable.

       38.       Common questions of law and fact regarding Uber’s conduct exist as to all

members of the class and predominate over any questions affecting solely any individual

members of the class. Among the questions of law and fact common to the class are:

                 a. Whether the work is performed by class members--providing transportation

                 service to customers--is within Uber’s usual course of business, and whether such

                 service is fully integrated into Uber’s business;

                 b. Whether class members have been required to work under Uber’s direction and

                 control;
         Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 8 of 12




               c. Whether class members are engaged in an independently established business

               or occupation while they are transporting Uber customers;

               d. Whether class members have been required to bear the expenses of their

               employment, such as expenses for their vehicles, gas, and other expenses;

               e. Whether class members have suffered other violations of the Massachusetts

               Wage laws, as described herein.

       39.     The class representative is a member of the class, who suffered damages as a

result of Defendant’s conduct and actions alleged herein.

       40.     The class representative’s claims are typical of the claims of the class and he has

the same interests as the other members of the class.

       41.     The class representative will fairly and adequately represent and protect the

interests of the class. The class representative has retained able counsel experienced in class

action litigation and particularly in the allegations included here. The interests of the class

representative are coincident with, and not antagonistic to, the interests of the other class

members.

       42.     The questions of law and fact common to the members of the class predominate

over any questions affecting only individual members, including legal and factual issues relating

to liability and damages.

       43.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because joinder of all class members is impractical. Moreover,

since the damages suffered by individual members of the class may be relatively small, the

expense and burden of individual litigation makes it practically impossible for the members of

the class individually to redress the wrongs done to them. The class is readily definable and
          Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 9 of 12




prosecution of this action as a class action will eliminate the possibility of repetitive litigation.

There will be no difficulty in the management of this class action.



                                        COUNT I
                                  Declaratory Judgment
               Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202

         40.     An actual controversy of sufficient immediacy exists between the Parties as to

whether Uber has failed to comply with its obligations under Massachusetts law as described

above.

         41.     Uber’s conduct in misclassifying its drivers, including John Capriole, as

independent contractors, failing to ensure that they are reimbursed for their necessary business

expenditures, failing to ensure that they receive the minimum wage for all hours worked and

overtime pay, and failing to ensure that they are paid earned sick time contravenes Massachusetts

state law.

         42.     As a result of the factual allegations above, Plaintiff and all Uber drivers in

Massachusetts have suffered actionable harm, as they are not properly compensated for their

work for Uber.

         43.     Plaintiff seeks an order of this Court pursuant to 28 U.S.C. §§ 2201-02 and Fed.

R. Civ. P. 57 declaring that, as a result of its misclassification of its drivers, Uber has violated

Massachusetts law, including Mass. Gen. L. c. 149 § 148B and related wage laws described

herein, and declaring that Uber must comply with the law.

         44.     The injunction that Plaintiff seeks is in the nature of a public injunction and is not

solely for the benefit of himself and other Uber drivers. Instead, ordering Uber to comply with

Massachusetts law is in the public interest because Uber’s violation of the law diminishes labor
        Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 10 of 12




standards more generally in the Massachusetts economy and particularly in the transportation

industry. Complying competitors are put at a disadvantage when companies such as Uber flout

the law by misclassifying their employees as independent contractors. Public funds are also

impacted by these violations because the state incurs costs in supporting and providing services

to employees who are not properly paid and do not even receive minimum wage. Moreover,

ordering Uber to comply with Massachusetts law is in the public interest because Uber drivers

who are feeling ill who are faced with the choice of staying home without pay and risking losing

their access to their livelihood (including housing, food, and other necessities of living) will

continue working and risk exposing hundreds of riders who enter their cars on a weekly basis to

deadly diseases, such as COVID-19 (the “coronavirus”).



                                        COUNT II
                           Independent Contractor Misclassification

       45. As set forth above, Defendants have misclassified their drivers in Massachusetts as

independent contractors, in violation of Mass. Gen. L. c. 149 § 148B. This claim is brought

pursuant to Mass. Gen. L. c. 149 § 150.



                                          COUNT III
                                     Expense Reimbursement

       46.     As set forth above, Defendants have misclassified Uber drivers in Massachusetts

as independent contractors, in violation of Mass. Gen. L. c. 149 § 148B. As a result of this

misclassification, drivers have improperly been required to bear the expenses of their

employment (such as expenses for maintaining or leasing their vehicles, insurance, gas, phone
       Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 11 of 12




and data charges, and other expenses), in violation of Mass. Gen. L. c. 149 §§ 148 and 148B.

This claim is brought pursuant to Mass. Gen. L. c. 149 § 150.



                                        COUNT IV
                      Violation of Massachusetts Minimum Wage Law

       47.    By failing to ensure that Uber drivers receive the full Massachusetts minimum

wage for all hours worked, Uber has violated Mass. Gen. L. c. 151 § 1. This claim is brought

pursuant to Mass. Gen. L. c. 151 § 20.



                                         COUNT V
                          Violation of Massachusetts Overtime Law

       48.    By failing to pay Uber drivers time-and-a-half for all hours worked in excess of

forty per week, Uber has violated Mass. Gen. L. c. 151 § 1A. This claim is brought pursuant to

Mass. Gen. L. c. 151 § 1B.



                                        COUNT VI
                     Violation of Massachusetts Earned Sick Time Law

       49.    By failing to pay Uber drivers earned sick time at a rate of at least one hour for

every thirty hours worked, Uber has violated Mass. Gen. L. c. 149 § 148C.



       WHEREFORE, Plaintiff respectfully requests this Court to:

       a.     Declare that Uber’s actions described in this Complaint violate the rights of
              Plaintiff and Uber drivers throughout Massachusetts;

       b.     Certify this case as a class action pursuant to Mass. Gen. L. c. 149 § 150 and/or
              Fed. R. Civ. P. 23;
       Case 3:20-cv-02211-EMC Document 40 Filed 03/19/20 Page 12 of 12




      c.     Issue a declaratory judgment that Plaintiff and class members are employees, not
             independent contractors under Massachusetts law, Mass. Gen. L. c. 149 § 148B;

      d.     Issue public injunctive relief in the form of an order requiring Uber to comply
             with the Mass. Gen. L. c. 149 §§ 148B, 148C, 148, 150, and other provisions
             called herein;

      e.     Award compensatory damages, including all expenses and wages owed, or other
             forms of restitution that are due to Plaintiff and the class because of their
             misclassification as independent contractors in an amount according to proof;

      f.     Award pre- and post-judgment interest;

      g.     Award treble damages for all wage law violations;

      h.     Award attorneys’ fees and costs; and

      i.     Award any other relief to which Plaintiff and the class may be entitled.


Dated: March 19, 2020                      Respectfully submitted,

                                           JOHN CAPRIOLE, individually and on behalf of
                                           all others similarly situated,

                                           By his attorneys,

                                           s/ Shannon Liss-Riordan
                                           Shannon Liss-Riordan, BBO# 640716
                                           Adelaide H. Pagano, BBO# 690518
                                           Anne Kramer, BBO# 697435
                                           LICHTEN & LISS-RIORDAN, P.C.
                                           729 Boylston Street, Suite 2000
                                           Boston, MA 02116
                                           Telephone:    (617) 994-5800
                                           Fascimile:    (617) 994-5801
                                           Emails: sliss@llrlaw.com; apagano@llrlaw.com;
                                           akramer@llrlaw.com
